Dyer, J.,
dissenting. This is an action of book debt, and tbe general issue is pleaded; tbe cause, therefore, lies *151open for an inquiry at large. Tbe law admits tbe parties to testify in tbis kind of action, and if their testimony is confronted by any other kind of evidence, tbe court will duly weigh it. There may happen very many instances, where there is the same necessary for the admission of the party’s oath, to support a charge like this, as there could have been to support the original charge, and consequently the same reason.
The defendant, by not pleading in bar, has waived all benefit by this objection: A former judgment, or a settlement, is undoubtedly good matter of bar; but if the party will not plead it specially, he can take no advantage of it; therefore, the testimony of the plaintiff in this case is admissible.
The plaintiff then offered other disinterested witnesses, to prove the same fact; but they were refused by the court, because the article was not supportable as a charge on book.